UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-53172 WILLIAM PENN BANCORP, INC. (Exact name of registrant as specified in its charter) United States 37-1562563 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8150 Route 13, Levittown, Pennsylvania (Address of principal executive offices) (Zip Code) (215) 945-1200 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] As of May 16, 2011 there were 3,641,018 shares of the issuer’s common stock outstanding. WILLIAM PENN BANCORP, INC. QUARTERLY REPORT ON FORM 10-Q INDEX Page PART I. FFINANCIAL INFORMATION Item 1. FFinancial Statements Consolidated Balance Sheets (Unaudited) as of March 31, 2011 and June 30, 2010 3 Consolidated Statements of Income - (Unaudited) for the three and nine months ended March 31, 2011 and 2010 4 Consolidated Statements of Cash Flows - (Unaudited) for the nine months ended March 31, 2011 and 2010 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. [Reserved] 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 34 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements William Penn Bancorp, Inc. Consolidated Balance Sheets (Dollars in thousands, except share and per share data) March 31, June 30, (unaudited) ASSETS Cash and due from banks $ $ Interest bearing deposits with other banks Total cash and cash equivalents Interest bearing time deposits Securities available for sale Securities held to maturity, fair value of $40,838 and $48,689 Loans receivable, net of allowance for loan losses of $3,301 and $2,645, respectively Premises and equipment, net Federal Home Loan Bank stock, at cost Deferred income taxes Real estate owned Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total deposits Advances from Federal Home Loan Bank Advances from borrowers for taxes and insurance Accrued interest payable and other liabilities TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS' EQUITY Preferred stock, no par value,1,000,000 shares authorized; no shares issued - - Common Stock,$.10 par value, 49,000,000 shares authorized; 3,641,018 shares issued and outstanding Additional paid-in capital Unallocated common stock held by the Employee Stock Ownership Plan ("ESOP") ) ) Retained earnings Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanyingnotes to the unaudited consolidated financial statements 3 William Penn Bancorp, Inc. Consolidated Statements of Income (Dollars in thousands, except share and per share data) Three months ended Nine months ended March 31, March 31, (unaudited) (unaudited) INTEREST INCOME Loans receivable, including fees $ Taxable securities Exempt from federal income tax 3 3 8 8 Other 9 13 33 54 Total Interest Income INTEREST EXPENSE Deposits Borrowings Total Interest Expense Net Interest Income Provision For Loan Losses 58 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service fees 28 30 96 Realized gains on securities - 77 Gain on sale of loans, net 2 4 54 21 Other 35 37 Total Other Income 71 OTHER EXPENSES Salaries and employee benefits Occupancy and equipment Professional fees 6 55 77 FDIC premium 54 27 96 Other Total Other Expenses Income Before Income Taxes Income Tax Expenses NET INCOME $ Basic and diluted earnings per share (Note 5) $ See accompanyingnotes to the unaudited consolidated financial statements 4 William Penn Bancorp, Inc. Consolidated Statements of Cash Flows (Dollars in thousands) Nine months ended March 31, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Provision for depreciation Net amortization of securities premiums and discounts Compensation expense on ESOP 89 89 Deferred income taxes ) Origination of loans for sale ) ) Proceeds from sale of loans Gain on sale of loans ) ) Prepaid FDIC expenses 96 Realized gains on securities, net ) ) Increase in accrued interest receivable and other assets ) ) Increase (decrese) in accrued interest payable and other liabilities ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Securities available for sale: Purchases ) ) Maturities, calls and principal paydowns Proceeds from sale of securities Securities held to maturity: Purchases ) ) Maturities, calls and principal paydowns Net increase in loans receivable ) ) Interest bearing time deposits: Purchases ) - Maturities & principal paydowns Federal Home Loan Bank Stock: Purchases - ) Redemption - Proceeds from sale of REO - Purchases of premises and equipment ) ) Net Cash Provided by ( Used for) Investing Activities ) Cash Flows from Financing Activities Net(decrease) increase in deposits ) Proceeds from advances from Federal Home Loan Bank - Repayment of advances from Federal Home Loan Bank ) ) (Decrease)in advances from borrowers for taxes and insurance ) ) Net Cash (Used for) Provided byFinancing Activities ) Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents-Beginning Cash and Cash Equivalents-Ending $ $ Supplementary Cash Flows Information Interest paid $ $ Income taxes paid $ $ Transfers from loans to real estate owned $ $ See accompanyingnotes to the unaudited consolidated financial statements. 5 WILLIAM PENN BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 - William Penn Bancorp, Inc. The registrant, William Penn Bancorp, Inc. (the “Company”) is a federally chartered corporation formed for the purpose of becoming the mid-tier holding company for William Penn Bank, FSB (the “Bank”) in connection with its mutual holding company reorganization. On April 15, 2008, the Bank completed the reorganization and became a wholly owned subsidiary of the Company. As part of the transaction, the Company sold 1,025,283 shares of its common stock, $.10 par value, to the public at $10.00 per share (including 87,384 shares purchased by the Bank’s Employee Stock Ownership Plan with funds borrowed from the Company) and issued 2,548,713 shares to William Penn, MHC.In addition, the Company contributed 67,022 shares to the William Penn Bank Community Foundation.Prior to consummation of the reorganization, the Company had no assets or liabilities. Note 2 - Nature of Operations The consolidated financial statements include the accounts of William Penn Bancorp, Inc. (the “Company”), and its wholly owned subsidiary, William Penn Bank, FSB (the “Bank”), and the Bank’s wholly owned subsidiary, WPSLA Investment Corporation (“WPSLA”). The primary purpose of the Company is to act as the holding company for the Bank. The Company is subject to regulation and supervision by the Office of Thrift Supervision (the “OTS”). William Penn Bank, FSB is a federally chartered savings bank. The Bank's primary business consists of the taking of deposits and granting of mortgage loans to customers generally in the Bucks County, Pennsylvania area.The Bank is supervised and regulated by the OTS. The investment in subsidiary on the parent company’s financial statements is carried at the parent company’s equity in the underlying net assets. WPSLA was incorporated under Delaware law to hold securities for the Bank. All intercompany transactions and balances have been eliminated in consolidation. Note 3 – Basis of Consolidated Financial Statement Presentation The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for Form 10-Q and Regulation S-X and do not include information or footnotes necessary for a complete presentation of financial condition, results of operations and cash flows in conformity with generally accepted accounting principles (“GAAP”). However, in the opinion of management, all significant adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the consolidated financial statements have been included. The results of operations for the nine months ended March 31, 2011, are not necessarily indicative of the results that may be expected for the entire fiscal year or any other period. The data in the consolidated balance sheet for June 30, 2010 was derived from the Company’s audited consolidated financial statements. That data, along with the interim financial information presented in the consolidated balance sheets, statements of income and statements of cash flows should be read in conjunction with the 2010 consolidated financial statements of William Penn Bancorp, Inc. including the notes thereto included in the Annual Report on Form 10-K for the year ended June 30, 2010. William Penn Bancorp, Inc. is a “smaller reporting company” as defined by Item 10 of Regulation S-K and the financial statements were prepared in accordance with instructions applicable for such companies. 6 Note 4 - Comprehensive Income The components of comprehensive income include unrealized gains and losses on available for sale securities. Comprehensive income for the three months ended March 31, 2011 and 2010 was $758,000 and $1,124,000, respectively and for nine months ended March 31, 2011 and 2010 was $2,462,000 and $2,948,000, respectively. Three months ended March 31, Nine months ended March 31, (in thousands) (in thousands) Unrealized holding gains on available for sale securities $ Reclassification adjustment for gains included in net income ) - ) ) Net Unrealized Gains (losses) ) 67 Income tax effect ) 23 Net of Tax Amount $ ) $ $
